Title: From James Madison to Albert Gallatin, 1 September 1801
From: Madison, James
To: Gallatin, Albert


Dear Sir
Orange Court-House Sepr. 1. 1801
Before I left Washington, I had through Mr. Barnes negociated at the Bank of Columbia, a note for $1000 which will fall due about the middle of the present month. I take the liberty of inclosing an authority for receiving the quarter’s salary to be drawn on the 1st. of October, which [sic] a request that you will put it into the hands of Mr. Barnes, and if necessary, that you will be so obliging as to lend your name in prolonging the credit with the Bank till the Salary becomes payable. I shall write Mr. Barnes in what manner to apply the surplus of $250. Excuse this trouble my dear Sir, & accept the sincere esteem & regard with which I remain Yours
James Madison
 
[Enclosure]
I hereby authorize Albert Gallatin Esqr. to receive the quarter’s salary due to me on the 1st. of October next.

James Madison
Sepr. 1. 1801

 

   RC and enclosure (NHi: Gallatin Papers). Docketed by Gallatin.


   English-born John Barnes was a Georgetown factor with whom both JM and Jefferson dealt. Jefferson appointed him collector of the port of Georgetown on 6 May 1806 (Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 6:39; Records of the Columbia Historical Society, 7 [1904]: 40, 42).

